               Case 1:15-cr-00443-SCJ-RDC Document 152 Filed 08/28/20 Page 1 of 6




                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF GEORGIA
                                      ATLANTA DIVISION

             CHERYL SINGLETON,                        :
                 Movant,                              :          CRIMINAL ACTION NO.
                                                      :             1:15-CR-0443-SCJ
                   v.                                 :
                                                      :             CIVIL ACTION NO.
             UNITED STATES OF AMERICA,                :              1:19-CV-4624-SCJ
                 Respondent.                          :

                                                  ORDER

                   Presently before the Court is the Magistrate Judge’s Report and

             Recommendation (R&R), [Doc. 140], recommending that Movant’s 28 U.S.C. § 2255

             motion to vacate, as supplemented, [Docs. 118, 123], be denied. Petitioner has filed

             her objections in response to the R&R. [Doc. 148].

                   A district judge has broad discretion to accept, reject, or modify a magistrate

             judge’s proposed findings and recommendations. United States v. Raddatz, 447 U.S.

             667, 680 (1980). Pursuant to 28 U.S.C. § 636(b)(1), the Court reviews any portion of

             the Report and Recommendation that is the subject of a proper objection on a de novo

             basis and any non-objected portion under a “clearly erroneous” standard. “Parties

             filing objections to a magistrate’s report and recommendation must specifically

             identify those findings objected to. Frivolous, conclusive or general objections need

             not be considered by the district court.” Marsden v. Moore, 847 F.2d 1536, 1548

             (11th Cir. 1988).

AO 72A
(Rev.8/82)
               Case 1:15-cr-00443-SCJ-RDC Document 152 Filed 08/28/20 Page 2 of 6




                   On August 2, 2016, Movant entered a plea of guilty to Count 1 of the

             indictment, which charged Movant with wire fraud.1 This Court sentenced Movant

             to 150 months of incarceration. Movant appealed, [Doc. 79], and the Eleventh Circuit

             Court of Appeals affirmed. United States v. Singleton, 728 F. App’x. 947 (11th Cir.

             2018). The United States Supreme Court later denied Movant’s petition for a writ of

             certiorari. 139 S. Ct. 494 (2018).

                   In her § 2255 motion, Movant raises five grounds of ineffective assistance of

             counsel. In the R&R, the Magistrate Judge concluded that the record refutes her claim

             that her trial counsel failed to communicate a more favorable plea offer to her because

             no formal plea offer was made by the Government. In response to her claim that trial

             counsel failed to file a notice of appeal, the Magistrate Judge concluded that the claim

             fails because she was appointed new counsel for her appeal, and she was able to

             appeal. The Magistrate Judge further concluded that Movant is not entitled to relief

             with respect to her claims regarding the joint stipulations to the pre-sentence report

             because the Eleventh Circuit ruled in her appeal that this Court did not err in failing

             to determine whether her approval of the joint stipulations were knowing and


                   1
                     Movant operated a tax preparation business “through which she perpetrated
             extensive fraudulent schemes resulting in a loss to the government of approximately
             $20 million. [She] also personally defrauded several businesses through bank loan
             and credit card scams.” United States v. Singleton, 728 Fed. Appx. 947, 948 (11th
             Cir. 2018).
                                                        2

AO 72A
(Rev.8/82)
               Case 1:15-cr-00443-SCJ-RDC Document 152 Filed 08/28/20 Page 3 of 6




             voluntary, and she failed to demonstrate that counsel misadvised her regarding the

             stipulations. Singleton, 728 Fed. App’x at 950.

                   In determining that Movant is not entitled to relief on her claim that trial

             counsel was ineffective for failing to object to the joint stipulations and that the

             stipulations somehow limited her unfettered allocution, the Magistrate Judge

             concluded that Movant failed to demonstrate prejudice. Finally, the Magistrate Judge

             concluded that Movant’s restitution claim fails under the rule that an order of

             restitution cannot be challenged under § 2255. Mamone v. United States, 559 F.3d

             1209, 1211 (11th Cir. 2009) (agreeing that “claims seeking relief other than release

             from custody cannot be brought pursuant to § 2255”); Arnaiz v. Warden, 594 F.3d

             1326, 1327-28 (11th Cir. 2010) (Mamone foreclosed § 2255 claim that trial counsel

             was ineffective for failing to challenge erroneous order of restitution).

                   Movant specifically objects only to the Magistrate Judge’s determinations

             regarding her claim that trial counsel failed to communicate a plea offer to her

             (Ground 1) and her claim regarding the joint stipulations (Ground 3). In her Ground

             1, Movant contends that weeks before she agreed to a plea deal, her trial counsel

             received a plea offer that they did not communicate to her. As discussed above, the

             Magistrate Judge concluded that there was no formal plea deal to communicate. In

             her objections, Movant quotes selectively from an email from the Government to her

                                                       3

AO 72A
(Rev.8/82)
               Case 1:15-cr-00443-SCJ-RDC Document 152 Filed 08/28/20 Page 4 of 6




             trial counsel to make it appear that there was, in fact, a formal plea offer. However,

             in reviewing the R&R, where the Magistrate Judge quotes the email more fully and

             provides context to demonstrate that plea negotiations were then ongoing, it is clear

             that the Magistrate Judge is correct that there was no formal plea offer to communicate

             to Movant. This Court thus agrees with the Magistrate Judge that Movant’s trial

             counsel was not ineffective because there was no formal plea offer to communicate

             to her. Turbi v. Sec’y, Dep’t of Corr., 800 Fed. App’x 773, 775-76 (11th Cir. 2020)

             (“defense counsel’s duty to communicate plea negotiations extends only to formal

             offers from the prosecution[,]” and counsel has no duty to communicate a

             “contemplated” offer) (citing Missouri v. Frye, 566 U.S. 134, 145 (2012)).

                   With respect to her Ground 3 claim regarding the joint stipulations,2 Movant

             contends in her objections that the Magistrate Judge misconstrued her claim. By way



                   2
                      In her objections regarding her Ground 3, Movant also argues at length that
             this Court erred in applying U.S.S.G. § 2B1.1 instead of § 2T1.1 in calculating her
             Guidelines sentence. The PSR used § 2B1.1 in its sentence calculation, and in the
             stipulation, as noted, Movant waived her objections to the PSR. Accordingly, because
             this Court concludes that Movant’s claims regarding the joint stipulation fail, her
             claim that § 2T1.1 should have been used to calculate her sentence likewise fails. To
             the degree that Movant contends that she can demonstrate prejudice because she
             received a longer Guideline range under § 2B1.1, and that without the stipulation, this
             Court would have applied § 2T1.1, the claim is, at best, speculative. Movant pled
             guilty to Count 1 wire fraud, 18 U.S.C. § 1343, and while the crimes covered in Count
             1 related to her filing sham tax returns, Movant’s crime of conviction was fraud, and
             this Court thus properly applied § 2B1.1, the fraud guideline.
                                                       4

AO 72A
(Rev.8/82)
               Case 1:15-cr-00443-SCJ-RDC Document 152 Filed 08/28/20 Page 5 of 6




             of background, after Movant pled guilty, both Movant and the Government objected

             to the presentence report (PSR). The parties entered into a joint stipulation pursuant

             to which both parties would drop their objections to the PSR and the Guidelines

             sentence calculation, and the Government agreed that it would not to seek an

             obstruction enhancement, would not seek to withhold a third point for acceptance of

             responsibility, and recommend no greater than 150 months of imprisonment. [Doc.

             70].

                    According to Movant, this Court erred in failing to establish that Movant’s

             waiver of her right to object to the PSR was knowing and voluntary, and her trial

             counsel was ineffective in “coercing” her to sign the joint stipulations. With respect

             to the first contention, this Court acknowledges that a waiver of objections to a PSR

             must be knowing and voluntary. United States v. Robinson, 744 F.3d 293, 298 (4th

             Cir. 2014). However, there is no requirement that a federal sentencing court must

             specifically inquire or affirm that such a waiver has been knowingly and voluntarily

             made, and this Court agrees with the Magistrate Judge that Movant’s conclusory

             arguments that she did not knowingly and voluntarily enter the stipulation are

             unavailing.

                    As to her contention that her trial counsel was ineffective in failing to properly

             advise her about the stipulation—or that counsel coerced her into entering the

                                                        5

AO 72A
(Rev.8/82)
               Case 1:15-cr-00443-SCJ-RDC Document 152 Filed 08/28/20 Page 6 of 6




             stipulation—it is clear that the Magistrate Judge comprehensively, properly and

             correctly addressed this argument, [Doc. 140 at 14-18], and Movant’s objection, in

             which she essentially restates her arguments regarding the stipulation, fails to

             demonstrate that the Magistrate Judge erred.

                   In summary, having carefully reviewed the record in light of Movant’s

             objections, this Court concludes that the Magistrate Judge is correct. Accordingly, the

             R&R, [Doc. 140], is hereby ADOPTED as the order of this Court, and Movant’s 28

             U.S.C. § 2255 motion, [Doc. 118, as supplemented, Doc. 123], is DENIED. The

             Clerk is DIRECTED to close Civil Action Number 1:19-CV-4624-SCJ.

                   This Court further agrees with the Magistrate Judge that Petitioner has failed

             to make “a substantial showing of the denial of a constitutional right,” and a

             Certificate of Appealability is DENIED pursuant to 28 U.S.C. § 2253(c)(2).

                   IT IS SO ORDERED, this 28th day of August, 2020.



                                                    s/Steve C. Jones
                                                    HONORABLE STEVE C. JONES
                                                    UNITED STATES DISTRICT JUDGE




                                                       6

AO 72A
(Rev.8/82)
